DETAILED ACTION
Applicant’s reply, filed 5 January 2022 in response to the non-final Office action mailed 5 October 2021, has been fully considered. As per Applicant’s filed claim amendments, claims 1-3 and 6-12 are pending, wherein: claim 1 has been amended, claims 6-7 and 11-12 are as originally filed, claims 2-3 and 8-10 are as previously presented, and claims 4-5 have been cancelled by this and/or previous amendment(s). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (JP 2013147519A, see machine translation for English language citations).
	Regarding claims 1-3, Kikuchi teaches vinyl chloride resin compositions ([0001]; [0007]) comprising a plasticizer mixture of i) a phthalate ester or trimellitate ester plasticizer and ii) a cyclohexanedicarboxylic acid ester plasticizer, wherein a plurality of the alkyl groups ester bonded to the i) plasticizer and a plurality of alkyl groups ester-bonded to the ii) plasticizer have the same number of carbon atoms and/or are the same ([0007]). Kikuchi further teaches the number of carbon atoms in the i) and ii) plasticizer alkyl groups is from 8 to 10 ([0008]; [0014]; [0025). Kikuchi teaches the i)  Kikuchi teaches Rs of 8 or 9 carbon atoms, including exemplifying isononyl groups (examples; [0045]).
	Regarding claims 11-12, Kikuchi teaches the plasticizer combinations as set forth above and teaches inclusion of said plasticizer combination into polyvinyl chloride ([0007]) in a total amount of 30 parts by mass or more and 100 parts by mass or less, based on 100 parts by mass PVC ([0024]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (JP 2013147519A, see machine translation for English language citations) in view of Gosse et al. (US 7,297,738).
Kikuchi teaches the plasticizer compositions as set forth in claim 1 above comprising a total amount of 30 parts by mass or more and 100 parts by mass or less, based on 100 parts by mass PVC, of plasticizers i) and ii) ([0024]). Kikuchi is silent to the inclusion of an epoxidized oil. 
However, Gosse teaches similar plasticized PVC compositions (abstract), comprising polyvinyl chloride resin and plasticizers selected from esters of cyclohexane polycarboxylic acid (col 2-3), which may be used in combination with known trimellitate esters (col 3 ln 30-35), wherein preferred plasticizers include 1,2-cyclohexane dicarboxylic acid esters of 8-12 carbon atoms (col 12 ln 17-65). Gosse teaches it is known to include other additives and processing aids (col 15-16), and teaches the inclusion of up to 150 parts of lubricants in order to reduce the adhesion between polyvinyl chloride and hot machinery surfaces during processing, as well as to act as stabilizers and affect frictional properties, wherein epoxidized soybean oil is exemplified (col 10, Table; col 16 ln 16-24; examples). Gosse and Kikuchi are analogous art and are combinable because they are concerned with the same field of endeavor, namely plasticized PVC compositions comprising 1,2-cyclohexane dicarboxylic acid esters .


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (JP 2013147519A, see machine translation for English language citations) in view of Pfeiffer et al. (US PGPub 2017/0145186).
Kikuchi teaches the plasticizer composition as set forth in claim 1 above. Kikuchi is silent to the inclusion of further plasticizers of instant formula 3. However, Pfeiffer teaches that the combination of a compound of formula (I) (instant formula 2; instant X, R1=instant R6, R2=instant R7)([0025]; see [0048]) with a 1,2-cyclohexane dicarboxylic acid ester of 7-12carbons is known to be an advantageous plasticizing combination for use in PVC resins (abstract; [0025]-[0026]). Pfeiffer teaches the combination of the plasticizer of formula (I) in combination with a 1,2-cyclohexanedicarboxylic acid ester allows for improved gelling behavior in polymers/elastomers ([0038]; [0045]), wherein the ratio of a plasticizer of formula (I) to the 1,2-cyclohexanedicarboxylic acid ester component is from 1:20 to 1:1 ([0071]). Pfeiffer and Kikuchi are analogous art and are combinable because they are concerned with the same field of endeavor, namely plasticized PVC resins comprising plasticizer mixtures including 1,2-. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/051373 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar plasticizer combinations, and PVC compositions thereof, comprising the combination of substantially the same 1,2-cyclohexanedicarbocylic acid ester plasticizer (instant formula (1) and formula (1) of copending) and substantially the same trimellitate plasticizer (instant formula (2) and formula (3) of copending).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments/Amendments
	The 35 U.S.C. 102(a)(1) rejection of claims 1-5 and 11-12 as anticipated by Kikuchi (JP 2013147519 A) is maintained. Applicant’s arguments (Remarks, page 5) have been fully considered but were not found persuasive. 
	Applicant argues that Kikuchi only exemplifies DINP/DINCH (examples 1 and 3-6), TOTM/DOCH (example 2), DOP/DINP (comparative example 4), nDOP/DOCH (comparative example 5) or DOP/DINCH (comparative example 6) and is “silent” with respect to DINCH/TINTM. The Examiner notes that Kikuchi is not “silent” with respect to DINCH/TINTM as Kikuchi teaches and anticipates the combination of plasticizers as noted in the rejection, teaches R=9C is preferred and exemplified as a selected R-group (see above).
example, this does not equate to being ‘silent’ to the claimed combination. It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (see MPEP 2123; see Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).
It is noted that, as cited in MPEP 706.02(b), a rejection based on 35 USC 102, can only be overcome by (a) persuasively arguing that the claims are patentably distinguishable from the prior art, (b) amending the claims to patentably distinguish over the prior art, or (c) perfecting priority under 35 USC 119(e) or 120. As can be seen, comparative data is not sufficient to overcome an anticipatory rejection under 102. 

	
	The 35 U.S.C. 103 rejection of claims 6-8 as unpatentable over Kikuchi (JP 2013147519 A) in view of Gosse et al. (US 7,297,738) is maintained. Applicant’s arguments (Remarks, pages 6-7) have been fully considered but were not found persuasive. 
	Applicant argues that Gosse does not teach the claimed combination  as Gosse only teaches DINCH and DINP. Applicant asserts unexpected results and submits a 1.132 declaration. This is not persuasive and it is noted that Gosse was not relied upon to teach either the combination or isononyl groups. Gosse was only relied upon to teach the inclusion of epoxidized oils (see rejection). Applicant’s submitted declaration fails to establish anything unexpected with respect to the epoxidized oils Gosse was relied upon to teach. As the claimed combination of DINCH and TINTM is anticipated by Kikuchi as set forth above, the unexpected results argument present by Applicant is not germane to the rejection at hand. It is further noted with regards to the declaration and unexpected results assertion that such is not persuasive with respect to overcoming an anticipation rejection (see above). 

	The 35 U.S.C. 103 rejection of claims 9-10 as unpatentable over Kikuchi et al. (JP 2013147519 A) in view of Pfeiffer et al. (US PGPub 2017/0145186) is maintained. Applicant’s arguments (Remarks, page 8) have been fully considered but were not found persuasive. 
	Applicant’s again argues the anticipated combination of independent claim 1. It is noted that Pfeiffer was not relied upon to teach said combination but rather only to render obvious the further plasticizer of claim 9-10. Applicant’s submitted declaration fails to establish anything unexpected with respect to the additional plasticizer Pfeiffer was relied upon to teach. As the claimed combination of DINCH and TINTM is anticipated by Kikuchi as set forth above, the unexpected results argument present by Applicant is not germane to the rejection at hand. It is further noted with regards to the declaration and unexpected results assertion that such is not persuasive with respect to overcoming an anticipation rejection (see above). 

	The provisional nonstatutory obviousness type double patenting rejection of claims 1-5 and 11-12 as unpatentable over claims 1-11 of copending Application No 17/051373 is maintained. Applicant’s acknowledgment of the rejection is noted. It is noted that the prior Office action cited claims 1-1 of the copending Application, this was clearly a typo of 1-11. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767